Title: From John Adams to the President of Congress, 7 July 1781
From: Adams, John,Thaxter, John
To: President of Congress,Huntington, Samuel



Amsterdam, 7 July 1781. RC and signature in John Thaxter’s hand PCC, No. 84, III, f. 264–265. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:549.
John Thaxter wrote this letter during John Adams’ absence at Paris. It contains an English translation of a resolution that the States General adopted on 2 July, which was printed in Dutch newspapers, including the Gazette de Leyde of 6 July. The States General resolved that it was unaware of any basis for the charges made against the Duke of Brunswick-Wolfenbüttel by members of the regency of Amsterdam or anyone else. The States General called on the various provinces to enact regulations to restrain those who would make unsubstantiated charges against the Duke.
